DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheeler et al., US Pg. Pub. No. (2018/0188045) referred to hereinafter as Wheeler.
As per claim 1, Wheeler teaches a  map object management device comprising: a database that stores environment data in which objects are tagged with identifying information and location information for populating a map (see at least Abstract, summary,  Para 30-45, 63-65, 85, 94, 103-105), the objects are at least one of a physical characteristic of an environment in which a user is travelling and an abstract characteristic associated with rules of travel in the environment (see at least Abstract, summary,  Para 30-45, 63-65, 85, 94, 103-105); data collecting equipment that collects the environment data (see at least Abstract, summary,  Para 30-45, 63-65, 85, 94, 103-105); and processing circuitry configured to identify, from the data collecting equipment, an object in the environment, determine a confidence level that the object is correctly identified (see at least Abstract, summary,  Para 30-45, 63-65, 85, 94, 103-105), present a query to the 

As per claim 2, Wheeler teaches a map object management device according to claim 1, wherein the physical characteristic of the environment includes at least one of roadway markings, signage, boundaries, buildings, and construction (see at least Abstract, summary,  Para 30-45, 63-65, 85, 94, 103-105).

As per claim 3, Wheeler teaches a map object management device according to claim 1, wherein the query is presented based on the confidence level failing to meet a confidence threshold (see at least Abstract, summary,  Para 30-45, 63-65, 85, 94, 103-105).

As per claim 4, Wheeler teaches a map object management device according to claim 1, wherein the processor is further configured to determine the user is safe for the presentation of the query (see at least Abstract, summary,  Para 30-45, 63-65, 85, 94, 103-105).



As per claim 6, Wheeler teaches a map object management device according to claim 1, wherein the confidence level is based on at least one of perceptibility of the object, reports by users, and changes in detected objects (see at least Abstract, summary,  Para 30-45, 63-65, 85, 94, 103-105).

As per claim 7, Wheeler teaches a map object management device according to claim 1, wherein the query is a diagram for the user to fill out (see at least abstract, summary, Para 30-45, 63-65, 85, 94, 103-105).
As per claims 8-20, the limitations of claims 8-20 are similar to the limitations of claims 1-7, therefore they are rejected based on the same rationale.

Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665